Citation Nr: 1617040	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  12-06 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to November 17, 2011.  

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss since November 17, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran had active service from December 1965 to December 1969 and from February 1972 to August 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for bilateral hearing loss, rated noncompensable, effective March 15, 2010.  An April 2013 rating decision granted an increased (10 percent) rating, effective November 17, 2011.  

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in April 2014.  

These matters were previously before the Board in June 2014 when they were remanded for additional development.  

In a January 2015 rating decision, the RO continued a 10 percent rating for the Veteran's right middle finger, and granted separate noncompensable ratings for the right index, ring, and little fingers, effective April 29, 2014, and granted service connection for scars of the right hand, rated noncompensable, effective April 29, 2014.  The Veteran did not express disagreement with the rating decision.  Hence, those matters are not before the Board and will not be addressed herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).






FINDINGS OF FACT

1.  For the period prior to November 17, 2011, the Veteran had, at worst Level I hearing acuity in the right ear and Level III hearing acuity in the left ear; the rating criteria contemplates the Veteran's hearing loss symptoms.  

2.  For the period since November 17, 2011, the Veteran had, at worst Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear; the rating criteria contemplates the Veteran's hearing loss symptoms.  

3.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to November 17, 2011, the criteria for a rating in excess of 0 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).  

2.  Since November 17, 2011, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).  

3.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
Regarding the Veteran's claim for an increased rating for bilateral hearing loss, the claim arises from an appeal of the initial grant of service connection.  Because service connection was granted, the claim was substantiated and no additional notice was required as to the "downstream" issue involving entitlement to an increased rating.  Regarding the claim for entitlement to a TDIU rating, a July 2014 letter provided notice to the Veteran.  The letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of disability rating and effective date criteria.  A January 2015 supplemental statement of the case readjudicated the matter after additional development was completed.  The Veteran has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's post-service VA treatment records have been obtained.  The Veteran was also provided with several VA examinations, including most recently in September 2014.  The Board finds that the examination reports, cumulatively, are adequate for evaluation purposes because the examiners conducted clinical evaluations, interviewed the Veteran and elicited his complaints, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Further, the Veteran has not alleged, nor does the record show, that his disabilities have worsened in severity since the most recent examinations in September 2014.  As such, new examinations are not required.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43.186 (1995).  

Finally, the Veteran does not assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identify any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

B. Legal Criteria, Factual Background, and Analysis

Bilateral Hearing Loss

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage requirements represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1. 

A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The VA Schedule for Rating Disabilities (Rating Schedule) provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including Puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIa.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or greater.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment in each ear.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

As noted above in the Introduction, an October 2010 rating decision, in part, granted service connection for bilateral hearing loss, rated 0 percent, effective March 15, 2010 (the date of claim).  An April 2013 rating decision granted an increased (10 percent) rating for the bilateral hearing loss, rated 10 percent, effective November 17, 2011.  Both periods are on appeal and under consideration in this decision.  
On September 9, 2010 VA audiological evaluation, puretone thresholds, in decibels, were:  




HERTZ


	

1000
2000
3000
4000
RIGHT

30
50
60
70
LEFT

30
65
65
70

The average puretone thresholds were 53 decibels in the right ear and 58 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left ear.  The Veteran reported difficulty hearing conversations, the television, and the telephone.  The diagnosis was bilateral sensorineural hearing loss.  The examiner noted that the Veteran's hearing loss may result in some difficulty understanding speech in difficult listening situations (e.g., in the presence of background nose, if he cannot see the speaker's face, or over the telephone), but that with amplification and reasonable accommodations, his hearing loss should not significantly affect his vocational potential or limit participation in most work activities.  

A November 17, 2011 VA audiology consult revealed puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

30
55
60
70
LEFT

30
60
65
70

The average puretone thresholds were 54 decibels in the right ear and 56 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right and left ear.  The Veteran complained that his hearing loss in both ears was making it difficult to understand conversations, especially in the presence of background noise and in groups of people.  Hearing aids were ordered for the Veteran.  
VA treatment records further show that in December 2011, the Veteran was issued bilateral hearing aids.  In February 2012, he reported success with his hearing aids and hearing family conversations.  He was wearing his hearing aids full-time except for when using loud equipment or working outdoors.  

At the April 2014 video conference hearing, the Veteran testified that he retired due to his hearing loss.  He testified that he was doing purchasing-type of work, but that he ultimately retired as a forklift operator.  He indicated he could not hear anything that was said on the work radio.  Presently, the Veteran expressed continued hearing difficulty with his hearing aids (e.g., if his wife turns her head away from him in the car, he cannot hear her at all).  He also testified he could not wear his hearing aids outside because of the wind.  

On September 2014 VA audiological evaluation, puretone thresholds, in decibels, were:  




HERTZ


	

1000
2000
3000
4000
RIGHT

45
65
60
65
LEFT

45
65
70
75

The average puretone thresholds were 59 decibels in the right ear and 64 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  The Veteran reported he had to change jobs from purchasing-type work to driving a forklift because he had trouble hearing on the telephone, explaining that working as a purchasing agent required him to spend most of his time on the telephone.  The examiner explained that while the Veteran's hearing loss may result in difficulty understanding speech in difficulty listening situations (e.g., in the presence of background nose, when unable to see the speaker's face, or over the telephone), with amplification and reasonable accommodations, the Veteran's hearing loss should not render him unemployable.  

In this case, for the period prior to November 17, 2011, the audiometric findings show that the Veteran is not warranted a compensable rating.  

Applying the results of the September 2010 examination to Table VI produces a finding that the Veteran had Level I hearing acuity in the right ear, and Level III hearing acuity in the left ear, warranting a 0 percent rating.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a compensable rating for the period prior to November 17, 2011.  As noted above, ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  On this basis, the Veteran is not entitled to a compensable rating for the period prior to November 17, 2011, as the preponderance of the evidence is against such a claim, and the benefit of the doubt doctrine does not apply.  

For the period since November 17, 2011, the audiometric findings show that the Veteran is not warranted to a rating in excess of 10 percent.  

Applying the results of the November 17, 2011 audiology consult to Table VI produces a finding that the Veteran had Level IV hearing acuity in the right ear, and Level IV hearing acuity in the left ear, warranting a 10 percent rating.  

Applying the results of the September 2014 examination to Table VI produces a finding that the Veteran had Level III hearing acuity in the right ear, and Level II hearing acuity in the left ear, warranting a 0 percent rating.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the period since November 17, 2011.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  On this basis, the Veteran is not entitled to a rating in excess of 10 percent for the period since November 17, 2011, as the preponderance of the evidence is against such a claim, and the benefit of the doubt doctrine does not apply.  
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.   The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss.  While the disability undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Board finds that his bilateral hearing loss does not interfere with his work beyond that contemplated by the currently assigned staged 0 and 10 percent ratings.  The functional loss noted and self-reported by the Veteran, in essence, difficulty hearing, particularly in a crowded environment, in the presence of background noise, and over the telephone, is fully contemplated by the schedular criteria.  See 38 C.F.R. § 4.1.  To the extent the Veteran expressed in his October 2011 notice of disagreement that he was almost totally deaf, the objective audiometric findings during the appeal period do not reflect such severity, and hence the Veteran's contention is not credible.  While the Veteran is certainly competent to complain that he experiences bilateral hearing loss, the severity of hearing loss actually experienced is derived from specific testing performed by state-licensed audiologists under certain guidelines and conditions, and the Veteran is not shown to have the expertise to diagnose his own severity of hearing loss.  See 38 C.F.R. § 4.85.  

In making this determination, the Board is cognizant of the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the September 2010 and September 2014 VA examiners noted the impact of the Veteran's hearing loss on the ordinary conditions of daily life, as well as with employment, which has been considered.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Service connection is in effect for bilateral hearing loss, rated 10 percent, right middle finger disability, rated 10 percent, scars of the right hand, rated 0 percent, and right index, ring, and little finger disabilities, all rated 0 percent, for a combined 20 percent rating, effective since November 17, 2011.  Thus, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  He is only entitled to consideration of TDIU benefits on an extraschedular basis.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  

The Veteran has reported that he last worked in 2009.  See, e.g., September 2010 VA hand examination report.  The evidence shows that his education includes at least a high school degree.  See April 2010 veteran correspondence.  His post-service employment has included working as an office manager, inventory control specialist, purchasing agent, loading trucks for a cabinet company, parts salesman, tool room clerk, machine operator, and order puller.  Id.  

After a thorough review of the record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his performance of substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Board finds significant that there is no medical opinion dated since the Veteran has established service connection for his disabilities supporting his argument that he can no longer work or that his service-connected disabilities preclude substantially gainful employment.  In this regard, the Board notes that the Veteran has reported that he retired due to his hearing loss, and due to his right hand impairment.  However, the Board also notes that on September 2010 VA hand examination, it was noted that at the time, the Veteran had never gotten hearing aids because he could not afford them, and instead of acquiring them, he retired.  As noted above regarding the increased rating claim for bilateral hearing loss, while the Veteran's hearing loss undoubtedly causes some impairment, both the September 2010 and September 2014 VA examiner's that addressed the impairment caused by the Veteran's hearing loss indicated that with amplification (i.e., hearing aids) and reasonable accommodations, his hearing loss should not significantly affect his vocational potential or limit his participation in most work activities.  In addition, while VA treatment records and VA examination reports note the Veteran's complaint of various right hand and finger symptomatology, such as limited range of motion, locking, burning sensation, pain, and loss of grip strength, it was found by the September 2014 VA hand examiner that Veteran was still capable of gainful employment, if given reasonable accommodations.  

The Board does not dispute the Veteran experiences some occupational impairment due to his service-connected disabilities.  However, the record reflects that such impairment has been adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Based on the above, the Board agrees with the RO and finds that this case does not warrant referral to the Director, Compensation Service, for extraschedular consideration.  As such, the appeal must be denied.  


ORDER

An initial compensable rating for bilateral hearing loss prior to November 17, 2011 is denied.  

An initial rating in excess of 10 percent for bilateral hearing loss since November 17, 2011 is denied.  

Entitlement to TDIU is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


